Citation Nr: 0726729	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  04-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis C.  


REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1969 to September 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2003 and August 2003 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

As to the PTSD claim, the veteran underwent a VA psychiatric 
examination in June 2003, in connection with his application 
for service connection for PTSD.  In a letter dated in 
October 2004, he indicated that he has been placed on 
stronger medication for his condition.  The most recent VA 
outpatient records in the file are dated in March 2004.  
Given that it has been more than four years since the 
veteran's last examination, that he has not been afforded a 
VA examination following the grant of service connection, and 
that his condition may have worsened in the intervening time 
period, there is a need to verify the current severity of the 
PTSD.  38 C.F.R. § 3.327(a).  

As to the hepatitis C claim, the veteran underwent a VA 
examination in August 2003.  Then, in an October 2004 letter, 
he asserted that his hepatitis C condition has advanced to 
the point where he has been set up for receiving treatment at 
the VA hospital in Sacramento.  As the evidence appears to 
show a material change in the disability, a reexamination is 
warranted.  38 C.F.R. § 3.327(a). 

As the record does not contain sufficient medical evidence to 
decide the claims, the claims are REMANDED for the following:  

1.  Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  Obtain the veteran's VA outpatient 
records dated from March 2004 to the 
present, relevant to evaluation of and 
treatment for PTSD and hepatitis C, to 
include those from the Sacramento VA 
Medical Center.  

3.  Schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  The 
VA examiner should identify the nature, 
frequency and severity of all current 
manifestations of service-connected PTSD.  
In addition, the examiner should provide a 
GAF score with an explanation of the 
significance of the score assigned.  A 
complete rationale for all opinions 
expressed should be provided.

4.  Schedule the veteran for a VA 
examination to determine the current level 
of impairment due to his service-connected 
hepatitis C.  The claims folder must be 
made available to the examiner for review.  
The examiner is asked to comment on the 
presence or absence of the following, in 
relation to the veteran's hepatitis C:  
daily fatigue, malaise, anorexia, weight 
loss, hepatomegaly, indications of 
malnutrition, requirement for dietary 
restriction or continuous medication, and 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain).  The examiner should 
also specify the total duration of any 
incapacitating episodes during the past 
12-month period.  Any hepatitis C symptoms 
found on examination should be 
distinguished from any of the veteran's 
other medical ailments, such as coronary 
artery disease.  

5.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought on appeal remains denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


